Citation Nr: 1516418	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  12-20 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities.


REPRESENTATION

Veteran represented by:	Jan Dils, attorney


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDING OF FACT

In March 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for the issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for the issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204.  

In March 2015, the Veteran's attorney submitted a statement requesting to withdraw the Veteran's claims of entitlement to service connection for peripheral neuropathy of the upper and lower extremities.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these two issues.  Accordingly, the Board does not have jurisdiction to review those issues, and they are dismissed.


ORDER

The appeal for entitlement to service connection for peripheral neuropathy of the upper extremities is dismissed.

The appeal for entitlement to service connection for peripheral neuropathy of the lower extremities is dismissed.




____________________________________________
WAYNE M. BRAEUER

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


